Citation Nr: 1030276	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from January 2002 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was previously before the Board 
in February 2010, at which time it was remanded for additional 
development.  
During the pendency of this appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Louisville, Kentucky RO, 
which has certified the case for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that in February 2010, the Board remanded the 
issue at hand in order to schedule the Veteran for a hearing 
before the Board at his local VA office.  In a letter dated March 
23, 2010, the RO notified the Veteran that he was scheduled for 
such hearing on April 13, 2010.  However, a BVA Hearing 
Confirmation received by the Louisville RO on March 31, 2010, 
shows that the Veteran indicated that he wished to wait until the 
next BVA Travel Board Hearing.  Nevertheless, the record shows 
that in a May 20, 2010 letter, the RO notified the Veteran that 
he was scheduled for a BVA Videoconference hearing on July 15, 
2010.  The record shows that he failed to report for such 
hearing.  The record does not show that the Veteran has been 
scheduled for a Travel Board hearing as he specifically 
requested.  Therefore, because a Travel Board hearing has not 
been conducted and the request has not been withdrawn, the appeal 
is remanded to ensure compliance with due process requirements.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board 
hearing at the local RO before a Veterans 
Law Judge of the Board of Veterans' Appeals, 
unless otherwise indicated.

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request, 
or fails to report for the scheduled 
hearing, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


